         Case 1:19-cv-00795-BPG Document 25 Filed 07/29/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND

SHANE MALLON,                                        *

       Plaintiff,                                    *
v.                                                           Civil No.: BPG-19-795
                                                     *
FROSTBURG STATE UNIVERSITY, et al.,                          Hearing Date: 1:00 pm, Aug. 5, 2019
                                                     *
       Defendants.
*      *     *         *      *       *       *      *       *       *      *       *       *     *
                        SUPPLEMENTAL BRIEF OF DEFENDANTS
       Defendants Frostburg State and the State of Maryland (together “Frostburg State”), by and

through their undersigned counsel, respectfully submit this supplemental brief in accordance with

the Court’s letter Order dated July 18, 2019. (Doc. 24).

I.     Frostburg State’s Immunization Policy Requiring TD Vaccinations is an Essential
       Eligibility Requirement to Prevent Diphtheria, a Contagious and Deadly Disease.
       To state a claim under either the Americans with Disabilities Act or Rehabilitation Act, for

the second element that he was “otherwise qualified,” Plaintiff has the burden to plausibly plead

and show that he met all the “essential eligibility requirements of the program” at Frostburg State.

See Class v. Towson Univ., 806 F.3d 236, 245-46 (4th Cir. 2001) (quoting Halpern v. Wake Forest

Univ. Health Sciences, 669 F.3d 454, 462 (4th Cir. 2012)). In the context of postsecondary

education, Plaintiff must show he met all of the “academic and technical standards requisite to

admission or participation in the [school’s] education program or activity.” Class, 806 F.3d at 246

(citing 45 C.F.R. § 84.3(l)(3)).    The “term ‘technical standards’ refers to all nonacademic

admissions criteria that are essential to participation in the program in question.” Southeastern

Cmty. Coll. v. Davis, 442 U.S. 397, 406 (1979) (emphasis in original). Eligibility criterion is

“essential if it bear[s] more than a marginal relationship to the program at issue.” Class, 806 F.3d
           Case 1:19-cv-00795-BPG Document 25 Filed 07/29/19 Page 2 of 5



at 246-47 (quotations omitted). Courts must “accord a measure of deference to the school’s

professional judgment” on what is an essential eligibility requirement. Id.

       By these standards, Frostburg State’s immunization policy requiring proof of tetanus and

diphtheria vaccinations (“TD” or “TDAP”) plainly qualifies as an essential eligibility

requirement.1 The immunization policy’s goal of protecting students and the community from

these diseases bears “more than a marginal relationship” to Frostburg State’s program.

       The Supreme Court has long upheld the right of localities and schools to require

compulsory immunization because “a community has the right to protect itself from an epidemic

of disease which threatens the safety of its members.” Jacobson v. Commonwealth of Mass., 197

U.S. 11, 17 (1905). School officials have “broad discretion” in matters of health and may require

proof of vaccinations by students. See Zucht v. King, 260 U.S. 174, 175 (1922) (rejecting

constitutional challenge to school requirement that student provide certificate of vaccination).

       In Workman v. Mingo Cnty. Bd. of Educ., 419 Fed.Appx. 348 (4th Cir. 2011), the Fourth

Circuit rejected a constitutional challenge to a mandatory immunization program that, like

Frostburg’s policy, required all students to be immunized for diphtheria and tetanus. The Fourth

Circuit recognized that the goal to “prevent the spread of communicable diseases clearly

constitutes a compelling interest” and cited with approval a Maryland Court of Appeals decision

upholding Maryland’s program. See Workman, 419 Fed.Appx. at 351 (citing Davis v. State, 294

Md. 370, 379 n.8 (1982) (“Maryland’s compulsory immunization program clearly furthers the

governmental objective of eliminating and preventing certain communicable diseases.”)).




       1
         Although labeled a “tetanus shot” in shorthand, Frostburg State requires proof of a Td
or Tdap vaccine covering both tetanus and diphtheria. (Doc. 18-30; Doc. 23-3, at ¶¶ 4-7).
                                                 2
           Case 1:19-cv-00795-BPG Document 25 Filed 07/29/19 Page 3 of 5



       The Fourth Circuit further recognized that the “Supreme Court did not limit its holding in

Jacobson to diseases presenting a clear and present danger.” Workman, 419 Fed.Appx. at 353.

Courts uphold immunization policies even if the locality has not experienced a recent case of

diphtheria. See Bd. of Ed. of Mountain Lakes v. Maas, 152 A.2d 394, 405 (N.J. App. Div. 1959)

(rejecting challenge to compulsory vaccination despite no case of “diphtheria for almost a

decade”). As a court explained:

       The absence of an existing emergency does not warrant a denial to the regulative
       agency of the exercise of preventive means. A local board of education need not
       await an epidemic, or even a single sickness or death, before it decides upon action
       to protect the public. To hold otherwise would be to destroy prevention as a means
       of combatting the spread of disease.

In re Elwell, 284 N.Y.S.2d 924, 930 (N.Y. Fam. Ct. 1967) (rejecting challenge as “medical practice

of immunization and vaccination against diphtheria …. has been recognized for many years”).

       Here, the Court may take judicial notice of the public health dangers of tetanus and,

especially, diphtheria.2 As the Centers for Disease Control and Prevention (“CDC”) describes:

“Tetanus is an infection caused by a bacterium called Clostridium tetani. Spores of tetanus bacteria

are everywhere in the environment, including soil, dust, and manure.” Exh. 1: CDC Website on

Tetanus available at: https://www.cdc.gov/tetanus/about/causes-transmission.html. Although not

contagious between humans, tetanus “spores can get into the body through broken skin, usually

through injuries from contaminated objects.” Id. Tetanus infections causes tightening of the jaw

and muscle spasms, and can develop complications such as: “Breathing difficulty, possibly leading

to death (1 to 2 in 10 cases are fatal).” Id.


       2
          The Court may take judicial notice of the CDC website on a Rule 12(b)(6) motion to
dismiss. See Pruitt v. Wells Fargo Bank, N.A., 2015 WL 9490234, at *4 (D. Md. Dec. 30, 2015)
(taking judicial notice of government website on Rule 12(b)(6) motion to dismiss); Starr v. Surplus
Lines Ins. Co. v. Mountaire Farms, Inc., 920 F.3d 111, 115 (1st Cir. 2019) (affirming dismissal
after considering CDC guidelines); see also Montgomery v. Conmed, Inc., 2016 WL 241738, at *3
n. 14 (D. Md. Jan. 19, 2016) (taking judicial notice of CDC website on summary judgment).
                                                 3
           Case 1:19-cv-00795-BPG Document 25 Filed 07/29/19 Page 4 of 5



       Diphtheria is an “infection caused by the Corynebacterium diphtheriae bacterium.” Exh.

2: CDC Website on Diphtheria available at:           https://www.cdc.gov/diphtheria/about/causes-

transmission.html. Diphtheria is a highly contagious disease that “spreads (transmits) from person

to person, usually through respiratory droplets, like from coughing or sneezing.” Id.    Diphtheria

bacteria can attach to the lining of the respiratory system and can produce a poison (toxin) that

“destroys healthy tissues in the respiratory system” and the dead tissues forms a thick gray coating

called a “pseudomembrane” that can make it very hard to breathe and swallow. Id. The bacteria

may also get into the blood stream and “cause damage to the heart, nerves, and kidneys.” Id.

According to the CDC: “Even with treatment, about 1 in 10 diphtheria patients die. Without

treatment, up to half of patients can die from the disease.” Id. The Maryland Department of

Health indeed requires all health care providers to immediately report any cases of diphtheria to

the Secretary of Health. Exh. 3: COMAR § 10.06.01.03.3

       Due to these public health dangers, the CDC Advisory Committee on Immunization

Practices (ACIP) recommends that all adults receive the tetanus and diphtheria vaccine (“Td”)

every ten (10) years.    Exh. 4: ACIP available at: https://www.cdc.gov/vaccines/schedules/

hcp/imz/adult.html. Officials in Maryland have adopted the CDC’s recommendations by requiring

tetanus and diphtheria immunization through either the TD or Tetanus-diphtheria-acellular

pertussis (Tdap) vaccine. The Maryland Department of Health has mandated that all students

through 12th grade to furnish evidence of immunity against tetanus and diphtheria through a Tdap

vaccine. Exh. 5: COMAR § 10.06.04.03.             Based on the CDC’s ACIP recommendations,

Frostburg State’s health officials have similarly exercised their professional judgment to require




       3
        The Court may take judicial notice of these regulations. See Roemer v. Bd. of Public
Works of Md., 426 U.S. 736, 743 (1976) (taking judicial notice of Maryland state regulations).
                                                 4
             Case 1:19-cv-00795-BPG Document 25 Filed 07/29/19 Page 5 of 5



each student to provide proof of immunizations through a Td or Tdap within 10 years prior to

enrollment. Doc. 18-3, at ¶ 5; Doc. 23-3.

         Given the CDC recommendations, Maryland regulations, and the Workman decision

recognizing the compelling interests of school immunization for diphtheria and tetanus, Plaintiff

cannot plausibly plead that Frostburg State’s immunization policy was not an essential eligibility

requirement. See Class, 806 F.3d at 245; Workman, 419 Fed.Appx. at 351. Not only has Plaintiff

failed to plead his compliance with the immunization requirements posted on Frostburg State’s

public website, Plaintiff admits his disability did not prevent him from receiving a TD vaccination

six years earlier. (Doc 22-2, at 22).4 Given Plaintiff’s failure to comply with this essential

eligibility requirement, his entire case is barred as a matter of law.

                                          CONCLUSION
         For the reasons stated above, the Court should grant Defendants’ motion and close the case.

Dated:           July 29, 2019                                 Respectfully submitted,
                 Baltimore, MD
                                                               BRIAN E. FROSH
                                                               Attorney General of Maryland

                                                               /s/ C. Alexander Hortis__________
                                                               C. Alexander Hortis (Bar No. 28522)
                                                               Assistant Attorney General
                                                               Educational Affairs Division
                                                               200 St. Paul Place, 17th Floor
                                                               Baltimore, Maryland 21202-2021
                                                               Phone: (410) 576-6320
                                                               Email: ahortis@oag.state.md.us

                                                               Counsel for Defendants

         4
           Nor may Plaintiff rely on alleged vague, oral comments he did not have to comply,
especially given Frostburg State’s public website and e-mail warnings he had to supply proof of a
TD vaccine. (Doc. 23-2). Estoppel does not apply to State universities. See Marriott v. Cole, 115
Md. App. 493, 508 (1997) (holding “the doctrine of estoppel ordinarily does not apply against the
State, or its agencies” including university); see also Davis v. George Mason Univ., 395 F.Supp.2d
331, 335 (E.D. Va. 2005) (“The Court holds that Count I is dismissed because equitable estoppel
does not lie against [State university] when it exercises a governmental function.”).
                                                  5
